Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
While the examiner notes the same prior art as that of the previous non-final rejection, the prior art is being applied differently than in the previous non-final rejection. 

Applicant’s arguments, see page 7, filed 10/27/2021, with respect to objections to the specification have been fully considered and are persuasive.  The objections of 7/27/2021 are moot in light of the recent amendments to the claims.

Applicant’s arguments, see page 7, filed 10/27/2021, with respect to objections to the claims for claim 1 have been fully considered and the objections of 7/27/2021 are moot in light of the recent amendments to the specification.

Applicant’s arguments, see page 8, filed 10/27/2021, with respect to observations under 35 U.S.C 112(f)  have been fully considered and are persuasive.  The interpretations of 7/27/2021 have been withdrawn. 

Applicant’s arguments, see page 8, filed 10/27/2021, with respect to rejections under 35 U.S.C 112(a) for claim 5, 9, and 13 have been fully considered and are persuasive.  The rejections of 7/27/2021 have been withdrawn.  

Applicant’s arguments, see pages 8 and 9, filed 10/27/2021, with respect to rejections under 35 U.S.C 112(b) for claims 2, 4, 5, 8, 6, 19, 14, 15, 19, and 20 have been fully considered and the rejections of 7/27/2021 are moot in light of the recent amendments to the specification.  The specific rejections include:
Claims 2, 4, 5, and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The recitation of “cooling fluid” is unclear if it is meant to be the same cooling fluid of claim 1 or is introducing a new cooling fluid.  It is suggested to change to “the cooling fluid”
Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The recitation of “flowing cooling fluid includes flowing compressed air” is unclear if it is meant to further limit the cooling fluid to be compressed air or if it is meant to aerate the cooling fluid using compressed air. 
Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The 
Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The recitation of “a seal” is unclear if it is meant to bring in a new seal into the claim set or if it is referring to the seal disclosed in claim 18.
Claims 14, 15, 19, and 20 recite the limitation "the swirler assembly".  There is insufficient antecedent basis for this limitation in the claim.  It is interpreted as the fuel nozzle swirler assembly for purposes of examination.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


 
Claim 5 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The recitation of “wherein flowing cooling fluid includes removing heat such that liquation cracking is prevented” is not clear in the written description as to how the heat is removed to prevent liquation cracking.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1, 3, 4, 6, 7, 8, 10, 11, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over EP3248718A1 FUJITA (hereinafter “FUJITA”). 
Regarding claim 1, FUJITA teaches, A method of cooling a component during laser cladding (par. 19 discloses LMD (Laser Metal Deposition) type three-dimensional laminating which is analogous to cladding; par. 2), comprising: providing the component; attaching a flow adapter (jig 103) to the component (work 120); and flowing cooling fluid (cooling medium par. 23) through the flow adapter (par. 23); and flowing the cooling fluid through the component during laser cladding (par. 23; par. 24) wherein attaching the flow adapter to the component includes fluidly communicating (par. 25)  at least one adapter channel (groove-shaped channels 131) to one or more component channels (see FUJITA figure 1 below, component channels are formed at the underside of work 120 when 120 is joined to jig 103; par. 23), and wherein flowing the cooling fluid through the at least one adapter channel passes cooling fluid through the one or more component channels to cool the component during laser cladding (figure 1 and figure 2 teach the component channels while par. 23, par. 24, par. 25 teach the flowing of coolant through the apparatus and jig 103 which is analogous to a component when attached to work 120 to form one piece, the vagueness of the claim limitation results in this being applied as a 103, the recommendation is to bring in some more language about the nozzle structure and how it works in an attempt to overcome the prior art of FUJITA).  Therefore, it would have been obvious before the effective date of the claimed invention to one A method of cooling a component during laser cladding, comprising: providing the component; attaching a flow adapter to the component; and flowing a cooling fluid through the flow adapter; and flowing the cooling fluid through the component during laser cladding, wherein attaching the flow adapter to the component includes fluidly communicating at least one adapter channel to one or more component channels, and wherein flowing the cooling fluid through the at least one adapter channel passes cooling fluid through the one or more component channels to cool the component during laser cladding, as suggested and taught by FUJITA, for the purpose of providing a means to it is possible to shape a high-precision three dimensional laminated and shaped object (par. 11).

    PNG
    media_image1.png
    577
    546
    media_image1.png
    Greyscale

Regarding claim 3, FUJITA teaches, further comprising laser cladding the component (par. 19 discloses LMD (Laser Metal Deposition) type three-dimensional laminating which is analogous to cladding; par. 2).  

wherein the cooling fluid is or includes compressed air (par. 24 teaches liquid or gas flow through the apparatus disclosed in FUJITA and this demonstrates the obviousness of using gasses such as compressed air for cooling; par. 17 teaches air is blown to cool the work piece, and for air to be blown it is obvious that it is compressed and also, the use of pressurized air in the analogous component is obvious).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the instant application, such that wherein the cooling fluid is or includes compressed air, as suggested and taught by FUJITA, for the purpose of providing a means to it is possible to shape a high-precision three dimensional laminated and shaped object (par. 11).

Regarding claim 6, FUJITA teaches, wherein attaching the flow adapter includes sealing at least a portion of the flow adapter to the component using a seal (O-ring 170) attached to the flow adapter (par. 24; par. 25).  

Regarding claim 7, FUJITA teaches, wherein the flow adapter includes a complimentary shape to the component (par. 24 discloses “Thus, when the back surface (lower surface) of the work 120 is brought into contact with the upper surface of the jig 103, the groove-shaped channels 131 open to the contact surface side are sealed” which renders obvious the fact that the shape of the work 120 has a shape complementary to the upper surface of jig 103).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the instant application, to include wherein the flow adapter includes a complimentary shape to the component, as suggested and taught .

Regarding claim 8, FUJITA teaches, wherein flowing the cooling fluid includes flowing cooling fluid through a plurality of openings in the flow adapter and into the one or more component channels (figure 1 and figure 2 teach the component channels while par. 23, par. 24, par. 25 teach the flowing of coolant through the apparatus and jig 103 which is analogous to a component, the recommendation is to bring in some more language about the nozzle structure and how it works in an attempt to overcome the prior art of FUJITA).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the instant application, to include wherein flowing the cooling fluid includes flowing cooling fluid through a plurality of openings in the flow adapter and into the one or more component channels, as suggested and taught by FUJITA, for the purpose of providing a means to it is possible to shape a high-precision three dimensional laminated and shaped object (par. 11).

Regarding claim 10, FUJITA teaches, A system for cooling a component during a laser cladding process (par. 19 discloses LMD (Laser Metal Deposition) type three-dimensional laminating which is analogous to cladding; par. 2; par. 23; par. 24), comprising: a flow adapter (jig 103) sized and configured to attach to a cooling fluid source (par. 28 teaches cooling fluid moving into the apparatus, moving through the apparatus, and moving external to the apparatus, therefore it is obvious the inlets and outlets are configured to be attached to a cooling fluid source; flow inlets 132; flow outlet 133); and to the component such that a cooling fluid supplied to the flow adapter flows through the flow adapter and through the component while the component is being laser clad (par. 23; par. 24; par. 25).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the instant application, to include A system for cooling a component during a laser cladding process, comprising: a flow adapter sized and configured to attach to a cooling fluid source; and to the component such that a cooling fluid supplied to the flow adapter flows through the flow adapter and through the component while the component is being laser clad, as suggested and taught by FUJITA, for the purpose of providing a means to it is possible to shape a high-precision three dimensional laminated and shaped object (par. 11).

Regarding claim 11, FUJITA teaches, wherein the flow adapter includes a body defining at least one adapter channel (groove-shaped channels 131) configured to be in fluid communication with (par. 25) one or more component channels of the component when attached to the component (see FUJITA figure 1 below, component channels are formed at the underside of work 120 when 120 is joined to jig 103; par. 23), wherein the body is configured to connect to the cooling fluid source (par. 28 teaches cooling fluid moving into the apparatus, moving through the apparatus, and moving external to the apparatus, therefore it is obvious the inlets and outlets are configured to be attached to a cooling fluid source; flow inlets 132; flow outlet 133).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the instant application, to include wherein the flow adapter includes a body defining at least one adapter channel configured to be in fluid communication with one or more component channels of the component when attached to the component, wherein the body is configured to connect to the cooling fluid source, as suggested and taught by FUJITA, for the purpose of providing a means to it is possible to shape a high-precision three dimensional laminated and shaped object (par. 11).



    PNG
    media_image1.png
    577
    546
    media_image1.png
    Greyscale


Regarding claim 12, FUJITA teaches, except where struck through, wherein the body includes a complimentary shape to the component (par. 24 discloses “Thus, when the back surface (lower surface) of the work 120 is brought into contact with the upper surface of the jig 103, the groove-shaped channels 131 open to the contact surface side are sealed” which renders obvious the fact that the shape of the work 120 has a shape complementary to the upper surface of jig 103, it is recommended that ).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the instant application, to include wherein the body includes a complimentary shape to the component, as suggested and taught by FUJITA, for the purpose of providing a means to improve the .


Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over EP3248718A1 FUJITA (hereinafter “FUJITA”) in view of US 20140262198 A1 Bruck (hereinafter “Bruck”). 
Regarding claim 5, FUJITA teaches The method of claim 1 as discussed above.  FUJITA does not teach wherein flowing the cooling fluid includes removing heat such that liquation cracking is prevented. Along the same field of endeavor, Bruck is considered analogous art because Bruck discloses Superalloy components, such as steam and gas turbine blades or vanes, are cooled during welding fabrication or repair, so as to reduce likelihood of weld metal and weld heat affected zone cracking during weld solidification and during post weld heat treatment (Bruck abstract).  Bruck teaches wherein flowing the cooling fluid includes removing heat such that liquation cracking is prevented (par. 29).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the FUJITA reference, such that wherein flowing the cooling fluid includes removing heat such that liquation cracking is prevented, as suggested and taught by Bruck, for the purpose of providing a means to advantageously minimize likelihood of weld and/or substrate cracking during weld solidification and post weld heat treatment (par. 29).

Claims 9 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over EP3248718A1 FUJITA (hereinafter “FUJITA”) in view of US 20170114466 A1 LEVY (hereinafter “LEVY”).
Regarding claim 9, FUJITA teaches The method of claim 7 as discussed above.  FUJITA does not teach wherein the component is a fuel nozzle swirler assembly. Examiner wishes to point out to applicant that claims 1-7 are directed towards an apparatus and as such will be examined under such conditions. The material worked upon or the process of using the apparatus is viewed as recitation of intended use and is given patentable weight only to the extent that structure is added to the claimed apparatus (Please see MPEP 2114 R1-2115 R2 for further details). Along the same field of endeavor, LEVY is considered analogous art because LEVY discloses methods for treating articles, turbine components and airfoils (abstract) that involve additively manufacturing a portion of the component (par. 60).  LEVY teaches wherein the component is a fuel nozzle swirler assembly (par. 3 and par. 16 teach “components of gas turbine engines such as airfoils, blades (buckets), nozzles (vanes), shrouds, combustors, rotating turbine components, wheels, seals, 3d-manufactured components with HTW alloys and other hot gas path components”, of which a fuel nozzle swirler has the same structure).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the FUJITA reference, such that wherein the component is a fuel nozzle swirler assembly, as suggested and taught by LEVY, for the purpose of providing a means for advantageously forming a treated article including an unused article conformation (par. 4).

The system of claim 11 as discussed above.  FUJITA does not teach wherein the component is a fuel nozzle swirler assembly. Examiner wishes to point out to applicant that claims 1-7 are directed towards an apparatus and as such will be examined under such conditions. The material worked upon or the process of using the apparatus is viewed as recitation of intended use and is given patentable weight only to the extent that structure is added to the claimed apparatus (Please see MPEP 2114 R1-2115 R2 for further details). Along the same field of endeavor, LEVY is considered analogous art because LEVY discloses methods for treating articles, turbine components and airfoils (abstract) that involve additively manufacturing a portion of the component (par. 60).  LEVY teaches wherein the component is a fuel nozzle swirler assembly (par. 3 and par. 16 teach “components of gas turbine engines such as airfoils, blades (buckets), nozzles (vanes), shrouds, combustors, rotating turbine components, wheels, seals, 3d-manufactured components with HTW alloys and other hot gas path components”, of which a fuel nozzle swirler has the same structure).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the FUJITA reference, such that wherein the component is a fuel nozzle swirler assembly, as suggested and taught by LEVY, for the purpose of providing a means for advantageously forming a treated article including an unused article conformation (par. 4).
Claims 14, 15, 16, 17, 18, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over EP3248718A1 FUJITA (hereinafter “FUJITA”) in view of US 20170114466 A1 LEVY (hereinafter “LEVY”) in view of US7520745B2 Oomens (hereinafter “Oomens”).
The system of claim 13 as discussed above.  FUJITA and LEVY do not teach wherein the body defines a neck for extending into a central channel of the fuel nozzle swirler assembly. Along the same field of endeavor, Oomens is considered analogous art because Oomens discloses A premix burner, for example for a gas turbine, having a conical swirl generator (1) and a cylindrical mixing section (2) which follows it in the direction of flow (abstract).  Oomens teaches wherein the body defines a neck (contained within mixing section 2, see Oomens figure 1 below) for extending into a central channel of the fuel nozzle swirler assembly (swirl generator 1; see Oomens fig. 1 below that shows the mixing section 2 extending into the central channel of the swirler assembly).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the FUJITA and LEVY references, to include wherein the body defines a neck for extending into a central channel of the fuel nozzle swirler assembly, as suggested and taught by Oomens, for the purpose of providing a means to advantageously stabilize the flame and prevent flashbacks (Oomens column 5 lines 66 and 67).

    PNG
    media_image2.png
    469
    592
    media_image2.png
    Greyscale

The system of claim 14 as discussed above and Oomens further discloses wherein the body (mixing section 2) defines a conic face complimentary to a shape of the fuel nozzle swirler assembly for receiving and contacting an outer shield of the fuel nozzle swirler assembly (swirl generator 1; see Oomens figure 1 below).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the instant application, such that wherein the body defines a conic face complimentary to a shape of the fuel nozzle swirler assembly for receiving and contacting an outer shield of the fuel nozzle swirler assembly, as suggested and taught by Oomens, for the purpose of providing a means to advantageously form transition passages (Oomens column 5 lines 52 to 53).

    PNG
    media_image3.png
    762
    878
    media_image3.png
    Greyscale

Regarding claim 16, FUJITA, LEVY, and Oomens teach  The system of claim 14 as discussed above and Oomens further discloses wherein the at least one adapter channel is an axially defined channel extending partially into the body (see Oomens figure 1 below).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the instant application, to include wherein the at least one adapter channel is an axially defined channel extending partially into the body, 


    PNG
    media_image4.png
    505
    619
    media_image4.png
    Greyscale

Regarding claim 17, FUJITA, LEVY, and Oomens teach The system of claim 16 as discussed above and further discloses wherein the neck includes a plurality of radial openings defined therethrough and positioned to allow fluid communication (the flow profile of which is indicated by the arrows 7, column 5 lines 37 to 67) between the at least one adapter channel and the one or more component channels (column 5 lines 37 to 67; see figure 1 below).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the instant application, to include wherein the neck includes a plurality of radial openings defined therethrough and positioned to allow fluid communication between the at least one adapter channel and the one or more component channels, as suggested and taught by Oomens, for the purpose of providing for the purpose of providing a means to advantageously form transition passages (Oomens column 5 lines 52 to 53).

    PNG
    media_image5.png
    525
    613
    media_image5.png
    Greyscale

Regarding claim 18, FUJITA, LEVY, and Oomens teach The system of claim 17 as discussed above and FUJITA further discloses further comprising a seal channel defined in the neck configured to receive a seal (O-ring 170; par. 25).  An O-Ring sealing surface would be obvious to add to the apparatuses in LEVY and Oomens.  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the instant application, to include further comprising a seal channel defined in the neck configured to receive a seal, as suggested and taught by FUJITA, for the purpose of providing a means to advantageously improve the sealing property of the channels (par. 25).

Regarding claim 19, FUJITA, LEVY, and Oomens teach The system of claim 18 as discussed above and FUJITA further discloses further comprising the seal (O-ring 170; par. 25) disposed in the seal channel and around the neck for sealing the fuel nozzle flow adapter to the swirler assembly (par. 25; fig. 1).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Levy, and Oomens, to include further comprising the seal disposed in the seal channel and around the neck for sealing the flow adapter to the fuel nozzle swirler assembly, as suggested and taught by FUJITA, for the purpose of providing a means to advantageously improve the sealing property of the channels (par. 25).

Regarding claim 20, FUJITA, LEVY, and Oomens teach The system of claim 19 as discussed above and Oomens further discloses wherein the plurality of radial openings are disposed between the seal channel and the conic face such that when the flow adapter is pressed into the fuel nozzle swirler assembly and abutting the conic face, the radial holes fluidly communicate the at least one adapter channel and the one or more component channels (see figure 1 below).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the instant application, to include wherein the plurality of radial openings are disposed between the seal channel and the conic face such that when the flow adapter is pressed into the fuel nozzle swirler assembly and abutting the conic face, the radial holes fluidly communicate the at least one adapter channel and the one or more component channels, as suggested and taught by Oomens, for the purpose of providing a means to advantageously form transition passages (Oomens column 5 lines 52 to 53).



    PNG
    media_image6.png
    484
    615
    media_image6.png
    Greyscale


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM MICHAEL ECKARDT whose telephone number is (313)446-6609. The examiner can normally be reached 5:30 a.m to 2:30 p.m EST Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on (571) 272- 4480. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ADAM MICHAEL. ECKARDT
Examiner
Art Unit 3761



/ADAM MICHAEL ECKARDT/Examiner, Art Unit 3761 

/JOEL M ATTEY/Primary Examiner, Art Unit 3763